Title: 15th.
From: Adams, John Quincy
To: 


       Mr. West went away this morning; My Father and my brother Charles, went to Boston; whence they will proceed tomorrow to Cambridge. Beale came here this forenoon, and took a dinner with us. He is studying law, with Mr. Barnes at Taunton, but spends much of his time at home. Mr. Wibird pass’d the afternoon and evening here. Dr. Tufts called here on his way to Boston, and my brother Tom went to Cambridge this afternoon; for my own part, I preferred waiting till tomorrow morning. And I have finally determined to return here after Commencement, at least for a day or two.
      